Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up a single reference or an appropriate combination of multiple references that sets forth each and every limitation of the claimed invention. In particular, the combinations of the substrate having the columnar grains of crystalline silicon with a barrier coating on the silicon-based bond coating was not turned up in a search of the prior art. 
It is noted that a Notification to Grant Patent Right for Invention was issued in the corresponding Chinese Patent Application.
U.S. Patent Application Publication Number 2014/0050929 is directed to an environmental barrier coating with improved delamination resistance and cavitation resistance. (Abstract) The bond coat includes silicon. (Abstract) This bond coat layer has a doping material located at grain boundaries within the bond coat layer. (Claim 1) This claim does not set forth the structure as set forth within the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784